                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       ) Case No. 1:19-cr-00054
                                                )
 v.                                             ) District Judge Curtis L. Collier
                                                )
 CHARLES SKIBBE                                 ) Magistrate Judge Christopher H. Steger

                                            ORDER

         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 30)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Counts One and Three of the three-count Indictment; (2) accept Defendant’s guilty plea to Counts

One and Three of the three-count Indictment; (3) adjudicate Defendant guilty of Count One—

distribution of a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and

Count Three—possession of a firearm in furtherance of a drug trafficking crime for which

Defendant may be prosecuted in a court of the United States, in violation of 18 U.S.C. §

924(c)(1)(A)(i); and (4) order that Defendant remain in custody pending sentencing or further

order of this Court.

         After reviewing the record, the Court agrees with the Magistrate Judge’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the Magistrate Judge’s report

and recommendation (Doc. 30) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea to Counts One and Three of the three-

         count Indictment is GRANTED;

      2. Defendant’s plea of guilty to Counts One and Three of the three-count Indictment is

         ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of Count One—distribution of a mixture and

   substance containing a detectable amount of methamphetamine, a Schedule II controlled

   substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and Count Three—

   possession of a firearm in furtherance of a drug trafficking crime for which Defendant may

   be prosecuted in a court of the United States, in violation of 18 U.S.C. § 924(c)(1)(A)(i);

4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter, which is scheduled to take place before the undersigned on May 20, 2020, at

   2:00 p.m.

SO ORDERED.

ENTER:

                                                 /s/
                                                 CURTIS L. COLLIER
                                                 UNITED STATES DISTRICT JUDGE




                                           2
